Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed December 9, 2021 in response to the Office Action of September 10, 2021 is acknowledged and has been entered.  Claims 2-4, 6, 7, 9-11, 13-19, 21-42, 45-70, 74-76, and 84-86 have been cancelled. Claims 1, 5, 12, 20, 43, 44, 71-73, 77-82, and 87-92 have been amended. New claims 94-99 have been added.  
Newly submitted claim 99 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 99 is drawn to a method for treating a Myeloid Cell Leukemia-1 (MCL-1) associated disease or disorder in a human subject in need thereof, the method comprising administering to the human subject a pharmaceutical composition comprising: (i) means for specifically binding Very Long Chain Acyl CoA Dehydrogenase (VLCAD) over MCL-1; and (ii) a pharmaceutically acceptable carrier, thereby treating the disease or disorder in the human subject. The invention(s) originally claimed were not drawn to treating a Myeloid Cell Leukemia-1 (MCL-1) associated disease or disorder in a human subject with a means for specifically binding Very Long Chain Acyl CoA Dehydrogenase (VLCAD) over MCL-1. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 99 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 8, 12, 43, 71, 78-79, 83, 88, and 89 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. 2012/0172285 A1 (Walensky et al. July 5, 2012)), “Walensky”. 
Walensky teaches the BH3 domain SAHBD stapled peptide SEQ ID NO: 27, RKALETLRRVGDGVXRNHXTAF in which X is any amino acid comprises SEQ ID NO: 19 with two amino acid substitutions.  See Figure 23 (part 1) and Appendix.  
	Walensky teaches a method for treating or preventing an MCL-1 associated disorder in a subject comprising administering an effective amount of a selective MCL-1 inhibitor and a pharmaceutically acceptable carrier to a subject, thereby treating or preventing the disease or disorder in said subject, wherein said selective MCL-1 inhibitor comprises a BH3 domain polypeptide, wherein said BH3 domain polypeptide comprises a stapled BH3 domain polypeptide, wherein said selective MCL-1 inhibitor comprises  an MCL-1 SAHB peptide, and wherein the MCL-1 SAHB peptide is SEQ ID NO: 27.  See claims 21-25. 
	Walensky teaches that mutations in the MCL1 can be conservative.  See paragraphs [0007], [0008], [0013], [0058] and [0059]. 

Walensky teaches the disease or disorder is a hyperproliferative disorder, an inflammatory disease or disorder, an infectious disease or disorder, a cell cycle regulation disease or disorder, an autophagy regulation disease or disorder, or an autoimmune disease or disorder. Optionally, the hyperproliferative disease or disorder is a lymphoma, leukemia, carcinoma (e.g. hepatic, breast, lung), multiple myeloma, or a sarcoma. In one embodiment, the leukemia is AML or ALL. See paragraph [0015].
	Although Walensky does not teach that the SAHBD stapled peptide SEQ ID NO: 27 inhibits interaction between MCL-1 and VLCAD, binds VLCAD, or reduces or lowers fatty acid -oxidation thereby decreasing ATP/energy production in a cell, the SAHBD stapled peptide has the same structure as currently claimed, thus it would have the same functions.  Additionally, all the alanine scanning mutants tested in the instant specification retained some level of VLCAD binding. See Example 4 and Figures 18 and 19.  Thus, the SAHBD stapled peptide SEQ ID NO: 27 of Walensky would function as claimed. 

Response to Arguments
	4.	Applicant argues that independent claims 1, 12, and 20 as amended herein precisely define the sequences of the stapled polypeptides. Each “X” in the amino acid sequences set forth in any one of SEQ ID NOs: 11, 15, 19, 26, 28, 30, 44, 46, 47, and 51-57 is specifically defined. See the Sequence Listing as filed and page 10, lines 12-31 of the specification as filed. Walensky does not recite the specific stapled polypeptides of the claims as amended herein, wherein each “X” in the amino acid sequence set forth in any one of SEQ ID NOs: 11, 15, 19, 26, 28, 30, 44, 46, 47, and 51-57 is specifically defined, and wherein the stapled MCL-1 SAHB 
	
Applicant's arguments have been considered, but have not been found persuasive.   The stapled polypeptides are not limited wherein each “X” in the amino acid sequence set forth in any one of SEQ ID NOs: 11, 15, 19, 26, 28, 30, 44, 46, 47, and 51-57 is specifically defined.  The claims include 1 to 3 amino acid substitutions in SEQ ID NOs: 11, 15, 19, 26, 28, 30, 44, 46, 47, and 51-57.  Walensky teaches the BH3 domain SAHBD stapled peptide SEQ ID NO: 27, RKALETLRRVGDGVXRNHXTAF in which X is any amino acid comprises SEQ ID NO: 19 with two amino acid substitutions.  See Figure 23 (part 1) and Appendix. Further, Walensky teaches, as previously set forth, a method for treating or preventing an MCL-1 associated disorder in a human subject comprising administering an effective amount of a selective MCL-1 inhibitor and a pharmaceutically acceptable carrier to a subject and treating cancer.  Although Walensky does not teach that the SAHBD stapled peptide SEQ ID NO: 27 inhibits interaction between MCL-1 and VLCAD or reduces or lowers fatty acid -oxidation thereby decreasing ATP/energy production in a cell, the SAHBD stapled peptide has the same structure as currently claimed, thus it would have the same functions.  Additionally, all the alanine scanning mutants tested in the instant specification retained some level of VLCAD binding. See Example 4 and Figures 18 and D stapled peptide SEQ ID NO: 27 of Walensky would function as claimed. Thus, Applicant’s arguments are not found persuasive and the rejection of claims 1, 8, 12, 43, 71, 78-79, 83, 88, and 89 is maintained. 
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1, 5, 8, 12, 43, 71, 77-79, 83, 88, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0172285 A1 (Walensky et al. July 5, 2012)), “Walensky” as applied to claims 1, 8, 12, 43, 71, 78-79, 83, 88, and 89 above, and further in view of US 2015/0045310 A1 (Link et al Feb. 12, 2015), “Link” and in view of Kim et al. (Nature Protocols 2011 6(6): 762-771), “Kim”.
alensky teaches as set forth above, but does not specifically teach that the BH3 domain SAHBD stapled peptide SEQ ID NO: 27, RKALETLRRVGDGVXRNHXTAF comprises S-pentenyl alanine at the X staple positions.
Link teaches making cytotoxic stapled BH3 peptides. See abstract and ¶¶ 0007-0009.
Link teaches that the stapled peptides were synthesized with Fmoc-protected (S)--N-Fmoc-2-(4'-pentenyl)alanine (Fmoc-S5--OH) using the method of Kim.  See Example 6.4. 
Kim teaches a procedure for preparation of stapled a-helical peptides S-pentenyl alanine olefins, including Fmoc-S5—OH.  See abstract and Figures 1-3. 
Kim teaches that the protocol is adaptable to most peptide sequences, resulting in favorable ring-closing olefin metathesis (RCM) kinetics, helix stabilization and promotion of cellular uptake.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Walensky, Link and Kim and use the S-pentenyl alanine peptide stapling methods of Link and Kim to staple SEQ ID NO: 27 at the X staple positions because Link teaches using the S-pentenyl alanine staple method to make cytotoxic stapled BH3 peptides and Kim teaches that the protocol is adaptable to most peptide sequences, resulting in favorable ring-closing olefin metathesis RCM kinetics, helix stabilization and promotion of cellular uptake.  Thus, given the benefits of the S-pentenyl alanine peptide stapling taught by Link and Kim one of skill in the art would have been motivated to staple SEQ ID NO: 27 at the X staple positions with S-pentenyl alanine taught by the art. 

Double Patenting
6.	Claim 94 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 87 When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
7.	All other objections and rejections recited in the Office Action of September 10, 2021 are withdrawn in view of Applicant’s amendments and arguments.
8.	Claim 1, 5, 8, 12, 43, 71, 77-79, 83, 88, and 89 are rejected.  Claims 20, 44, 72, 73, 80-82, 87-93, and 95-98 are allowed.  Claim 94 is objected to. 

9.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642




Alignment of SEQ ID NO: 19

RESULT 2
US-13-133-883-27
; Sequence 27, Application US/13133883
; Publication No. US20120172285A1
; GENERAL INFORMATION:
;  APPLICANT: WALENSKY, LOREN D.
;  APPLICANT:  STEWART, MICHELLE L.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR SPECIFIC MODULATION OF MCL-1
;  FILE REFERENCE: 82454(70157)
;  CURRENT APPLICATION NUMBER: US/13/133,883
;  CURRENT FILING DATE:  2012-03-09
;  PRIOR APPLICATION NUMBER: PCT/US2009/067363
;  PRIOR FILING DATE: 2009-12-09
;  PRIOR APPLICATION NUMBER: 61/120,988
;  PRIOR FILING DATE: 2008-12-09
;  NUMBER OF SEQ ID NOS: 94
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 27
;   LENGTH: 22
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
;   FEATURE: 
;   NAME/KEY: MOD_RES
;   LOCATION: (15)..(15)
;   OTHER INFORMATION: Any amino acid
;   FEATURE: 
;   NAME/KEY: MOD_RES
;   LOCATION: (19)..(19)
;   OTHER INFORMATION: Any amino acid
US-13-133-883-27

  Query Match             92.7%;  Score 102;  DB 10;  Length 22;
  Best Local Similarity   90.9%;  
  Matches   20;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 RKALETLRRVGDGVARNHATAF 22
              |||||||||||||| ||| |||
Db          1 RKALETLRRVGDGVXRNHXTAF 22